Name: 92/530/EEC: Council Decision of 12 November 1992 denouncing the Fisheries Agreement between the former German Democratic Republic and Sweden
 Type: Decision
 Subject Matter: Europe;  fisheries;  political geography;  international security
 Date Published: 1992-11-19

 Avis juridique important|31992D053092/530/EEC: Council Decision of 12 November 1992 denouncing the Fisheries Agreement between the former German Democratic Republic and Sweden Official Journal L 334 , 19/11/1992 P. 0033 - 0033COUNCIL DECISIONof 12 November 1992 denouncing the Fisheries Agreement between the former German Democratic Republic and Sweden (92/530/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas, following German unification on 3 October 1990, the Community has succeeded to the Fisheries Agreements concluded by the former German Democratic Republic including one with Sweden signed on 16 December 1977; Whereas retaining this Agreement, which essentially concerns a quota exchange of cod for herring, is not in the Community's interests, taking into account also the Agreement on fisheries between the European Economic Community and the Government of Sweden (3), signed in Brussels on 21 March 1977; Whereas the Agreement between the former German Democratic Republic and Sweden must therefore be terminated with effect from the next expiry date on 1 January 1994 and to that end should be denounced, HAS DECIDED AS FOLLOWS: Sole Article The Fisheries Agreement concluded between the German Democratic Republic and Sweden, signed on 16 December 1977, is hereby denounced. The President of the Council shall notify such denunciation. Done at Brussels, 12 November 1992. For the Council The President R. KEY